Citation Nr: 1728741	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an extra schedular rating for the Veteran's left knee degenerative joint disease, status post total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO in Seattle, Washington granted service connection and assigned a temporary 100 percent rating, effective April 25, 2005, and a 30 percent rating from April 1, 2006 for left knee degenerative joint disease, status post total knee replacement.

This claim has a long and complex history, but the most relevant portions to this decision are discussed below. 

In a November 2012 decision, the Board denied entitlement to a higher initial disability rating for service-connected left knee degenerative joint disease, status post total knee replacement, and remanded the claim for TDIU.

The Veteran appealed the Board's November 2012 denial of the claim for a higher initial disability rating for service-connected left knee degenerative joint disease (DJD) to the United States Court of Appeals for Veterans Claims (Court). In July 2013, representatives for both parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand (JMR) with the Court. In a July 2013 Order, the Court granted the motion, vacating the Board's November 2012 decision with respect to the denial of a higher initial disability rating for service-connected left knee degenerative joint disease, status post total knee replacement, and remanding the claim for compliance with the terms of the JMR.

Thereafter, the Board remanded the claim for left knee degenerative joint disease for development consistent with the directives of the JMR in May 2014. The Board also again remanded the claim for TDIU in May 2014.

In June 2015, the claim returned to the Board, where again, the Board denied the claim for a higher initial disability rating for the Veteran's left knee DJD and remanded TDIU. The Veteran appealed to the Court and this time a Memorandum decision was entered affirming the Board's rating decision for the DJD of the knee at 30 percent, but remanding the entitlement to an extraschedular consideration for further development. 

Simultaneously, in a January 2015 rating decision, the RO granted the claim for a TDIU, effective June 17, 2010, and, in June 2016 the Veteran's claim for TDIU was granted an earlier effective date of April 1, 2006 covering the entire duration of the appellate period. Therefore, as the Veteran has received the maximum benefit for this claim, TDIU is no longer on appeal.  

The only remaining issue is entitlement to an extraschedular consideration for the Veteran's left knee degenerative joint disease, status post total knee replacement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since April 1, 2006, the schedular criteria have been adequate to evaluate the Veteran's DJD of the left knee disability.


CONCLUSION OF LAW

The criteria for an extraschedular consideration from April 1, 2006 for left knee degenerative joint disease, status post total knee replacement are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, DCs, 5003, 5256, 5261, 5262, 5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II. Extraschedular- DJD of left knee

An extraschedular consideration is not warranted for the Veteran's service-connected DJD of the left knee. 

According the Court's decision the Board must re-evaluate the Veteran's symptomology for his left knee DJD to ensure it all is properly considered by the rating criteria. If not, an extraschedular consideration is warranted. The Board has to consider whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture. See 38 C.F.R. § 3.321 (b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan, 16 Vet. App. at 442. Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral. 

With respect to the first prong of Thun, the evidence in the Veteran's claim does not show such an exceptional disability picture that the available schedular evaluations for the service-connected DJD of left knee disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's complaints throughout the appellate period of pain, swelling, stiffness, and limited motion are specifically contemplated in the criteria for evaluating knee disabilities. Even though the Veteran utilizes a brace and crutches this is an extension of his pain, not a separate symptom and therefore already contemplated by the rating criteria. Thus, the Veteran's current schedular rating under the general rating criteria for disabilities of the musculoskeletal system are adequate to fully compensate him for his disabilities on appeal.

Even if the Veteran's symptomology did indicate an exception disability picture, an extraschedular consideration is still not warranted. Referral for extraschedular consideration is not warranted because the second step of Thun is not satisfied. See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied). That is, the Veteran's disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization. 38 C.F.R. § 3.321 (b)(1). Even if the Board were to give the benefit of the doubt that there were a symptom of the Veteran's that was not contemplated by the rating criteria, the Veteran's claim would still not warrant an extraschedular consideration as there is not is little to no evidence of frequent hospitalizations due to the DJD of his knee or marked interference with employment as the Veteran has not been working this entire time period on appeal which was the basis for his TDIU claim being successful. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. As the first two prongs of Thun's criteria have not been met, there is no basis to forward the Veteran's claim for extraschedular to the Under Secretary for Benefits or the Director of the Compensation and Pension Services. 

The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Alternatively, in considering all options, the Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

However also in Johnson, if entitlement to TDIU has been granted, extraschedular referral under § 3.321(b) is moot, including based on the combined effects of multiple service connected disabilities, as the purpose of this provision has been fulfilled. See Johnson v. McDonald, 762 F.3d at 1365-66 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function" that "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). Here, the Veteran's combined effects of his service-connected claims have already been accounted for as a total unemployability because his TDIU has been granted for the entire appeals period therefore an extraschedular referral under § 3.321(b) is unnecessary and moot.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an extraschedular rating for the period on appeal, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).


ORDER

Entitlement to an extraschedular consideration for the Veteran's left knee degenerative joint disease is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


